Citation Nr: 0707460	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-20634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to compensation for disability manifested by 
throat swelling and ear aches, claimed as secondary to a 
gastrointestinal disability compensated under 38 U.S.C.A. 
§ 1151.

2.  Entitlement to service connection for disability 
manifested by painful gums and teeth, claimed as secondary to 
a gastrointestinal disability compensated under 38 U.S.C.A. 
§ 1151.  

3.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for refractive 
error/astigmatism.

4.  Entitlement to a rating in excess of 10 percent for a 
gastrointestinal disability.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1973 to April 1974.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Cleveland RO.  A hearing before a 
hearing officer was held in November 2004.  In September 
2006, a Travel Board hearing was held before the undersigned.  
Transcripts of these hearings are of record.

The matters of entitlement to compensation for throat 
swelling, ear aches, and painful gums and teeth as secondary 
to a gastrointestinal disability, and to an increased rating 
for a gastrointestinal disability are being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if any action is required on her 
part.


FINDINGS OF FACT

1.  An unappealed February 1999 Board decision declined to 
reopen the veteran's claim seeking service connection for a 
visual disability which had been denied essentially because 
refractive error is not a disability for VA purposes, and 
there was no competent evidence that her refractive error was 
related to disease or injury in service.

2.  Evidence received since the February 1999 Board decision 
is cumulative, and does not tend to show that the veteran's 
visual disability is other than refractive error/astigmatism 
or is due to disease or injury in service; does not relate to 
an unestablished fact necessary to substantiate a claim of 
service connection for refractive error/astigmatism; spine 
disability; and does not raise a reasonable possibility of 
substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for refractive error/astigmatism 
may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).
An April 2003 letter (prior to the decision on appeal) 
notified the veteran of his and VA's responsibilities in the 
development of the claims.  A March 2006 letter provided 
notice regarding disability ratings or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)). 

A June 2004 statement of the case (SOC) outlined the 
regulation implementing the VCAA, including the provision 
that a claimant should be advised to submit everything him 
his possession to support his claim, notified the veteran of 
what the evidence showed, of the governing legal criteria, 
and of the bases for the denial of the claim.  At the 
September 2006 Travel Board hearing, the undersigned advised 
the veteran of the specific evidence that would reopen the 
claim of service connection for visual impairment (See Kent 
v. Nicholson, 20 Vet. App. 1 (2006)).  She requested, and was 
granted, an abeyance period to submit additional evidence.  
While complete notice was not provided prior to the initial 
adjudication of the claim, the veteran has received all 
critical notice, and has had ample opportunity to respond 
and/or supplement the record.  She is not prejudiced by any 
technical notice timing or content defect that may have 
occurred earlier along the way, nor is it otherwise alleged.

Regarding the duty to assist, to the extent possible VA has 
obtained all pertinent/identified records that could be 
obtained, and all evidence constructively of record has been 
secured.  As noted above, the veteran was granted a period of 
abeyance to submit additional evidence.  No additional 
evidence has been received.  Significantly, when a veteran 
seeks to reopen a claim of service connection, the duty to 
assist by arranging for a VA examination or securing a 
medical advisory opinion does not attach unless the claim is 
reopened.  See 38 C.F.R. § 3.159(c)(4)(C).  VA's duty to 
assist is met.   

II. Factual Background 

An unappealed May 1975 rating decision denied service 
connection for an eye disability (bilateral eye 
abrasions/refractive error) finding that refractive error was 
noted on enlistment and was a constitutional or developmental 
abnormality and not a disability, for VA purposes, and that 
bilateral cornea abrasions in service healed without any 
residuals.  

In a decision in February 1999, the Board declined to reopen 
the claim seeking service connection for a visual disability, 
finding that evidence received since the May 1975 decision 
did not provide any new facts showing that the there was an 
onset or aggravation of visual disability, within the meaning 
of applicable regulation, during the veteran's service.  .

The evidence of record at the time of the Board's February 
1999 decision consisted of the veteran's service medical 
records, a March 1994 private eye examination report, and a 
March 1994 hearing transcript.  Service medical records 
include a March 1973 enlistment examination report that notes 
uncorrected distant vision of 20/400, bilaterally.  In 
associated medical history the veteran indicated that she 
wore glasses or contacts.  A November 1973 emergency room 
record reflects that the veteran complained of right eye pain 
and indicated that there was no history of trauma.  
Examination revealed right eye abrasions, and the impression 
was contact lens abrasion.  The veteran was treated with an 
eye patch and ointment.  Four days later she still complained 
of pain, and there were still signs of central abrasion and 
conjunctivitis from abrasions.  A follow-up visit two days 
later revealed that her eye was all clear and that there were 
no signs of abrasion.  She returned to full duty.  In January 
1974, the veteran complained of pain stinging both eyes, 
worse at night.  She reported that she had not worn contacts 
in three days.  The assessment was corneal abrasions.  The 
following day her eyes were rechecked; the abrasions were 
healed and there was slight conjunctivitis.  A few days 
later, the veteran had severe photophobia and bilateral 
corneal abrasions were noted.  The following day, she 
complained of bilateral eye pain and swelling, and she 
reported that her contact lenses cut her pupils.  She added 
that she had worn them for 18-hours.  The impression was that 
it was probable viral conjunctivitis.  Three days later the 
abrasions were gone.  The corneas of both eyes were clear and 
there was no sign of abrasions.

A March 2004 private eye examination revealed uncorrected 
distant vision acuity 20/800 in the right eye and 20/1000 in 
the left eye.
At a March 1994 hearing before a Hearing Officer, the veteran 
described how she sustained corneal abrasions in service.  
She stated that her eyes healed, but that she noticed 
worsening as the years went by.  She was told that her vision 
could get worse to the point where she was legally blind.  
She believed that her eye abrasions in service contributed to 
the worsening of her eyes.

Relevant evidence received since the February 1999 Board 
decision consists of treatment records from September 1999 to 
June 2003, the transcript of a November 2003 DRO hearing, and 
the transcript of a September 2006 Travel Board hearing.

The medical records from September 1999 to June 2003 reflect 
eye treatment and examinations, and include a diagnosis of 
refractive error.

At the November 2003 DRO hearing the veteran testified about 
the bilateral eye abrasions in service and how they were 
treated.  She also discussed her current symptoms and stated 
that a doctor told her that her current problems were related 
to her contact lenses in service.  

At a September 2006 Travel Board hearing, the veteran 
testified that she was told in service that her astigmatism 
was caused by the abrasions from her contact lenses.  She 
indicated that she would try to get an opinion that the 
bilateral eye abrasions in service were related to her 
astigmatism.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To establish service connection for a claimed disability, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Refractive error of the eye is not a disease or injury within 
the meaning of legislation applicable to compensation 
benefits.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, if 
acquired pathology is superimposed on such abnormality during 
service, the acquired pathology may be service-connected.  
See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  

Generally, when a claim is denied by the Board and becomes 
final, it may not be reopened and allowed, and a claim based 
on the same factual basis may not be considered. 38 U.S.C.A. 
§ 7104.  However, a claim on which there is a final decision 
may be reopened if new and material evidence is received.  38 
U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in April 
2003), and the new definition applies.  Under this version, 
"new" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding materiality, the U. S. Court of Appeals for 
Veterans Claims (Court) has held that the newly presented 
evidence need not be probative of all the elements required 
to award the claim but that the evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for the last final disallowance of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The February 1999 Board decision is the last prior final 
decision in this matter.

For evidence to be new and material in light of the prior 
findings, it would have to tend to show that the veteran's 
refractive error/astigmatism had its onset or worsened due to 
disease or injury in service.  [While refractive error, in 
and of itself, is not a compensable disability, loss of 
visual acuity due to disease or injury may be compensated.]  
It is noteworthy that the veteran is not entitled to a 
presumption of soundness on service entry as to refractive 
error such impairment was noted on service entrance 
examination.   

The evidence received since the February 1999 Board decision 
is new only in the sense that it was not of record at the 
time of that decision.  As to the instant claim, it is merely 
cumulative (and not material).  The treatment records 
received merely reflect continued treatment/examinations for 
refractive error.  In Morton v. Principi, 3 Vet. App. 508 
(1992), the Court held that medical records merely describing 
the veteran's current condition are not material to the issue 
of service connection and are not sufficient to reopen a 
claim for service connection based upon new and material 
evidence.  

As for the veteran's testimony at the November 2003 and 
September 2006 hearings, her allegations that corneal 
abrasions in service worsened her visual acuity are 
cumulative, and not new.  She made the same allegations at a 
March 1994 hearing.  She has submitted no medical evidence to 
support them.  She is a layperson, and lacks the training to 
render a competent opinion on a matter that requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Where, as here, resolution of the issue on appeal 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998).
The veteran was advised by the undersigned at the Travel 
Board hearing of what was specifically needed to reopen the 
claim.  The case was held in abeyance to afford her the 
opportunity to submit such evidence.  No additional evidence 
was received.  

No evidence received since the February 1999 Board decision 
suggests that the veteran's astigmatism/refractive error may 
be due to (or was made worse by) disease or injury in 
service.  Hence, evidence received since February 1999 does 
not relate to the unestablished fact necessary to 
substantiate the claim, does not raise a reasonable 
possibility of substantiating the claim, and is not new and 
material.  


ORDER

The appeal seeking to reopen a claim of service connection 
for refractive error/astigmatism is denied.


REMAND

At the September 2006 Travel Board hearing, the veteran 
submitted additional evidence at the hearing consisting of 
current treatment records.  See page 2, hearing transcript.  
The evidence was submitted (and accepted) with a waiver of RO 
initial consideration.  When the veteran's claims file was 
received at the Board, the waiver was associated with the 
claims file, however, the additional evidence received was 
not.  These records must be located and associated with the 
claims file.  [The absence of these records from the claims 
file does not preclude adjudication of the claim to reopen, 
as it is not alleged that any recent treatment records 
contain information pertinent to that claim.]   

A June 2002 rating decision granted compensation for a 
gastrointestinal disability under U.S.C.A. § 1151.  From the 
rating decision the precise nature of the disability 
determined compensable is unclear.  The grant relied on a 
medical opinion that the veteran had gastrointestinal 
symptoms related to medication prescribed by VA (but did not 
provide a diagnosis of a chronic gastrointestinal 
disability).  The disability (for which the veteran now seeks 
an increased rating) was rated by analogy to gastritis.  As 
she has various gastrointestinal complaints, it is critical 
to ascertain the specific disability entity(ies) encompassed 
by the compensation grant.  Without more specificity by the 
RO in this matter, it would not be possible to determine what 
symptoms may be considered in addressing the increased rating 
claim.  As there is an underlying medical question involved, 
further VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all sources of treatment she 
received for the remaining disabilities at 
issue since December 2002.  With her 
cooperation (furnishing authorizations), 
the RO should obtain copies of complete 
records of such treatment.  As Wade Park 
and Lorraine VA Hospitals were identified 
as treatment providers at the Travel Board 
hearing, records secured should 
specifically include those from these two 
facilities.

2.  The RO should then arrange for the 
veteran to be examined by an appropriate 
physician to determine the nature and 
severity of her gastrointestinal 
disability compensated under 38 U.S.C.A. 
§ 1151 and whether.  The examiner must 
review the veteran's claims file in 
conjunction with the examination.  The 
physician must specify the proper clinical 
diagnosis for the chronic gastrointestinal 
disability that has resulted from 
medication prescribed by VA, and describe 
all symptoms and associated impairment the 
veteran has due to such disability.  Any 
indicated tests or studies must be 
completed.  The examiner should also offer 
opinions as to whether or not the veteran 
has any chronic disability (ies) 
manifested by throat swelling, earaches, 
and or painful teeth or gums that were 
caused or aggravated the gastrointestinal 
disability for which she is being 
compensated by VA.  The examiner must 
explain the rationale for all opinions 
given.  

3.  The RO should then readjudicate these 
claims.  If any remains denied, the veteran 
and her representative should be furnished 
an appropriate supplemental SOC and 
afforded the opportunity to respond.  The 
case should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


